DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “pharmaceutical” is a misspelling should say “pharmaceutically” instead.  Appropriate correction is required.
Claim Interpretation
A pharmaceutical preparation is not specifically defined by the specification and therefore the examiner will define a pharmaceutical preparation as a preparation/product that is prepared/intended specifically for administration to a patient.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 10-1000 nm, and the claim also recites 50 to 200 nm and also 70 to 140 nm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The words particularly and preferably preceding the narrower range does not make it clear if that range is required or if the broader range would still be sufficient to practice the claimed invention. The specification does not provide any indication as to which range fully encompasses the claimed invention either.
Regarding claims 12 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In this case it is not clear if the genus of proteins is limited to transcription factors, cytokines and growth factors or if the recited species are merely exemplary of the genus itself.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “at least 15 donors”, and the claim also recites “preferably of at least 20, or of at least 30 or of at least 40 donors” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The words particularly and preferably preceding the narrower range does not make it clear if that range is required or if the broader range would still be sufficient to practice the claimed invention. The specification does not provide any indication as to which range fully encompasses the claimed invention either. In this case it is not clear if 20 or greater donors is acceptable or if 15 donors is sufficiently acceptable to practice the claimed invention. In this instance if the word preferably is removed it would clear up the confusion.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) human platelet lysate derived extracellular vesicles. This judicial exception is not integrated into a practical application because platelets produce vesicles under normal conditions without the need to lyse the platelets. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because extracellular vesicles are produced by platelets normally. Deriving vesicles that are normally present in blood from a platelet lysate by simply “enriching” them (i.e. concentrating them) does not change the fundamental nature of the platelets such that they are no longer a natural product. The vesicles, normally present in the blood, would not simply be more concentrated but would still be identical to the vesicles normally present in blood. 
	The broadest reasonable interpretation of claim 1 is a composition comprising platelet lysate derived extracellular vesicles. The intended use as a pharmaceutical preparation in this case does not change the nature of the vesicles.
	Is the claim to a process, machine, manufacture or composition of matter? Yes, the claim is to a composition of matter.
	Can the analysis be streamlined? No, the eligibility of the claim is not self-evident because a fraction enriched for platelet lysate derived extracellular vesicles, when viewed as a whole, is not a self-evident inventive concept.
	Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, the claim recites a natural phenomenon.
	Does the claim recite additional elements that integrate the judicial exception into a practical application? No, because:
	The claim states that the extracellular vesicles are enriched. The claim also states that the vesicles are part of a pharmaceutical composition. Including vesicles in a pharmaceutical composition does not change the material composition or fundamental nature of the vesicles. “Enriching” the vesicles, such as through concentration or filtration to remove cellular debris, does not fundamentally alter the vesicles as one would expect to find them in blood.

	The specification discusses pharmaceutical compositions as follows: the hPL or the fraction that is enriched for hPLEVs is the essential pharmaceutically active ingredient in the preparation (specification page 23 lines 1-3). Being the essential pharmaceutically active ingredient means that the hPL or the fraction that is enriched for hPLEVs possesses a therapeutic or another value when administered to a human being (specification page 23 lines 5-7). Being the essential pharmaceutically active ingredient means also that the preparation is substantially free of other pharmaceutically active ingredients except of the human platelet lysate, hPL- 10components or the fraction that is enriched for human platelet derived extracellular vesicles (specification page 23 lines 7-11). The present invention includes within its scope preparations containing as an active ingredient, a therapeutically effective amount of hPL or a fraction of hPLEVs, alone or in combination with a pharmaceutical carrier or diluent (specification page 41 lines 7-9). EVs are known to transmit information between cells, organs and even between organisms, and have been detected in various body fluids, such as blood, urine, cerebrospinal liquid, breast milk and saliva. Exosomes and microvesicles comprise 15the most prominently described classes of EVs (specification page 2 lines 12-15).
	Thus, the specification indicates that the pharmaceutical composition can simply be isolated vesicles without further additives or modification.
	It is known to the applicant that EVs are present in the blood normally. It is also widely known that platelets are a source of vesicles in the blood (Cocucci, E., et al. Shedding microvesicles: artefacts no more. Trends in Cell Biology 19(2), Pages 43-51, January 12, 2009, hereinafter Cocucci; page 45 column 1 7 lines from the bottom to 5 lines from the bottom). Further, according to the specification, methods of isolating and enriching vesicles were already known using various types of centrifugation known in the art (specification page 36-37). Centrifugation is also known to retain vesicles alongside the cell type 
	It was therefore well known that blood normally contained platelet derived vesicles before the filing date. Because platelets are part of blood and would be isolated from blood and it is known that vesicles in the blood tend to be isolated with their parent cell type, the platelet lysate would necessarily contain naturally derived, unmodified platelet-derived vesicles. Thus, the invention is not significantly more than the natural product of platelet lysate derived extracellular vesicles.
	Claims 3-10 and 12 simply recite properties of the extracellular vesicles but do not provide any alterations to the fundamental nature or composition of the vesicles themselves. In other words, the claims do not indicate whether the vesicles have been altered in any way from their natural state in such a way as to make the vesicles into an invention that is significantly more than the judicial exception.
	Claim 11 merely recites the source of the vesicles or ways to isolate them but does not alter their naturally occurring composition in any way.
	Claims 13 and 14 state that the vesicles can be contained in a “pharmaceutically acceptable carrier” and that the preparation be suitable for administration to a patient. However, if the vesicles are present in plasma then they would necessarily already exist in a pharmaceutically acceptable carrier.
	Claim 15 is a product by process claim. According to MPEP 2113(I): The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Claim 15 requires the steps of providing human platelet lysate from a number of donors, enriching vesicles originating from platelet lysate and determining an in vitro effect of the vesicles. The process therefore does not impart any distinctive structural limitations 
	Therefore, claims 2-15 are also rejected under 35 U.S.C. 101 because the remaining claims fail to impart any distinctive features on the vesicles of claim 1 that would amount to significantly more than the naturally occurring vesicles.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 10, 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10596123 B2, Behfar et al., hereinafter Behfaras evidenced by WO 2017/083599 A1, Goetzel, Edward J., hereinafter Goetzel, and further evidenced by Ghasemzadeh, M., et al. The CXCR1/2 ligand NAP-2 promotes directed intravascular leukocyte migration through platelet thrombi. Blood 121(22), pages 4555-4566, April 2, 2013, hereinafter Ghasemzadeh.
	Regarding claim 1, Behfar teaches that exosomes and vesicles can be prepared from disrupted platelets (Column 2 lines 18-24; column 3 lines 41 and 42 and lines 54-56; Figure 6; column 7 line 62-column 8 line 22). They teach that the blood source can be from a human (column 2 lines 31-32). They also teach that these exosomes can be encapsulated for medicinal use including wound repair (see embodiment A and column 5 lines 39-41). 

	Claim 2 recites: “Preparation according to claim 1 for the prevention and/or treatment of inflammatory driven diseases, neurodegenerative diseases, immune/autoimmune diseases, cardiovascular diseases, dermatologic diseases, infectious diseases, transplant rejections, stroke, ischemia or Graft-versus-Host Disease.”
	According to MPEP 2111.02(II):
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
	Claim 2 merely recites what the preparation of claim 1 can be used for. The claim does not provide any patentable weight in this case because the intended use of the product does not provide any limitations on the nature of the product or the invention itself. Because the product of claim 1 is not further limited by claim 2, the claim will be examined concurrent with claim 1. Therefore, because claim 1 is rejected, claim 2 is also rejected.
	Behfar therefore anticipates the use of platelet derived microvesicles in the treatment of dermatological and cardiovascular diseases.

	Thus the composition of Behfar would necessarily be cell free after separation of the supernatant from the pellets because the point of the centrifugation was to pellet the cells in the solution.
	Regarding claim 4, Behfar teaches that the only other ingredient added to their encapsulated vesicles and exosomes are compounds necessary to form a support matrix that will contain the exosomes (see embodiments A-D; for example column 5 lines 53-62).
	Therefore, the pharmaceutical preparation of Behfar would necessarily only contain the vesicles/exosomes as the active ingredient.
	Regarding claim 5, Behfar teaches that their exosomes are 30-100 nm in size which falls within the broadest claimed range (Column 6 line 65-column 7 line 7).
	Regarding claim 8, as evidenced by Goetzel, platelet derived vesicles are known to be positive for CXCL7 (page 24 table 1). CXCL7 is also known as NAP-2 (as evidenced by Ghasemzadeh abstract). Therefore, because the platelet derived vesicles of Behfar do not structurally differ from the vesicles of Goetzel the vesicles of Behfar would necessarily contain CXCL7 and therefore claim 8 is anticipated.
	Regarding claim 10, Behfar states that the exosomes of their invention may be collected from human blood (column 6 lines 57-58). 
	Behfar does not specify whether the blood can be from a single donor or pooled form multiple donors. However, because the only options one of ordinary skill would have would be to either use blood from a single donor or pool blood from multiple donors the claim does not actually provide any 
 	Regarding claim 12, Behfar teaches that exosomes are known to contain RNA, proteins, lipids and various metabolites (column 1 lines 58-59).
	Regarding claim 13, Behfar teaches that the vesicles can be encapsulated in alginates which are polysaccharides, modified starches or maltodextrin which are all types of edible carbohydrate based polysaccharides (biological polymers) (all 3 can be found in the ingredients list of common food products and therefore one of ordinary skill would know these are safe to use with humans and are therefore “pharmaceutical” acceptable) (Embodiments B and D; Column 5 lines 45-62 and column 6 lines 20-35).
	Regarding claim 14, the encapsulated vesicles of Embodiment A can be administered topically (column 5 lines 39-41).
	Regarding claim 15, Behfar teaches that exosomes and vesicles can be prepared from disrupted platelets (Column 2 lines 18-24; column 3 lines 41 and 42 and lines 54-56; Figure 6; column 7 line 62-column 8 line 22). They teach that the blood source can be from a human (column 2 lines 31-32). They also teach that these exosomes can be encapsulated for medicinal use including wound repair (see embodiment A and column 5 lines 39-41).
	Claim 15 is a product by process claim. According to MPEP 2113(I): The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Claim 15 requires the steps of providing human platelet lysate from a number of donors, enriching vesicles originating from platelet lysate and determining an in vitro effect of the vesicles. The process therefore does not impart any distinctive structural limitations on the claimed vesicles and the vesicles are therefore still indistinguishable from naturally occurring .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koliha, N., et al., A novel multiplex bead-based platform highlights the diversity of extracellular vesicles, Journal of Extracellular Vesicles, 2016, 5: 29975, as cited on the IDS filed 1/18/2019 as NPL citation 4, hereinafter Koliha, in view of US 10596123 B2, Behfar et al., hereinafter Behfar.
	Regarding claim 1, Koliha teaches the isolation of platelet derived exosomes from blood followed by purification and resuspension in PBS (page 2 column 1 last paragraph-column 2 1st partial paragraph and column 2 4th full paragraph). 
	Claim 2 recites: “Preparation according to claim 1 for the prevention and/or treatment of inflammatory driven diseases, neurodegenerative diseases, immune/autoimmune diseases, cardiovascular diseases, dermatologic diseases, infectious diseases, transplant rejections, stroke, ischemia or Graft-versus-Host Disease.”
	According to MPEP 2111.02(II):

	Claim 2 merely recites what the preparation of claim 1 can be used for. The claim does not provide any patentable weight in this case because the intended use of the product does not provide any limitations on the nature of the product or the invention itself. Because the product of claim 1 is not further limited by claim 2, the claim will be examined concurrent with claim 1. Therefore, because claim 1 is rejected, claim 2 is also rejected.
	Regarding claim 3, the preparation of Koliha is cell free (page 2 column 2 paragraph 4).
	Regarding claim 4, only vesicles are contained in the preparation of Koliha (page 2 column 2 paragraph 4).
	Regarding claim 5, the vesicles of Koliha are about 400 nm or less in diameter (figure 6). This is because the intensity peaks are centered over approximately a 400 nm distance or less. The smaller peaks appear to be closer to about 100nm across.
	Regarding claim 6, platelet derived vesicles are positive for CD9, CD41b, CD61, CD62P and CD63 (figure 2).

	Regarding claim 12, Koliha teaches that exosomes are known to transport RNA, proteins and other cytosolic components and they are composed of lipids (Koliha page 1 first paragraph). 
	Claim 15 is a product by process claim. According to MPEP 2113(I): The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Claim 15 requires the steps of providing human platelet lysate from a number of donors, enriching vesicles originating from platelet lysate and determining an in vitro effect of the vesicles. The process therefore does not do anything to impart any distinctive structural limitations on the claimed vesicles and the vesicles are therefore still indistinguishable from naturally occurring vesicles. Therefore, because the product of claim 15 does not differ from the product of claim 1, claim 15 will be rejected concurrent with claim 1.
	Koliha does not teach that the isolated vesicles are a pharmaceutical preparation.
	Behfar teaches that platelet derived exosomes can be encapsulated for medicinal use including wound repair (see embodiment A and column 5 lines 39-41).
	Therefore, it would be obvious to one of ordinary skill before the filing date to encapsulate the vesicles of Koliha using the method of Behfar. One would be motivated to encapsulate the vesicles of Koliha to create a composition that can be used for wound healing, as in Behfar (embodiment A and column 5 lines 39-41) because the method of encapsulation of Behfar will allow the vesicles to be stored in a stable form at room temperature (Behfar column 5 lines 6-9) which is helpful when creating a pharmaceutical preparation. One would be assured of success because the encapsulation process of Behfar would be compatible with the vesicles of Koliha because the vesicles of Kohlia are prepared in an st partial paragraph and column 2 4th full paragraph) which is required by Behfar, Embodiment A, to prepare the preparation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10596123 B2, Behfar et al., hereinafter Behfar, as applied to claims 1-5, 10 and 12-14 above, in view of US 2015/0190429 A1, Beelen et al., hereinafter Beelen, and further in view of Dean, W., et al. Proteomic and functional characterization of platelet microparticle size classes. Thrombosis and Haemostasis 102(4), pages 711-718, October 2009 as cited on the IDS filed 4/7/2020, hereinafter Dean.
	Behfar teaches that exosomes and vesicles can be prepared from disrupted platelets (Column 2 lines 18-24; column 3 lines 41 and 42 and lines 54-56; Figure 6; column 7 line 62-column 8 line 22). They teach that the blood source can be from a human (column 2 lines 31-32). They also teach that these exosomes can be encapsulated for medicinal use including wound repair (see embodiment A and column 5 lines 39-41). Behfar teaches that platelets participate in inflammation minimization and regenerate, repair and restore damaged tissue (column 1 line 67-column 2 line 9). Behfar teaches that vesicles are concentrated during their preparation at least 5x (column 8 lines 15-18). 
	Regarding claim 9, Behfar does not teach that the protein content of the pharmaceutical preparation is higher than 0.5 mg/mL.
	Beelen teaches that exosomes derived from stem cells can be enriched and used in the treatment of inflammatory conditions (paragraph [0024] and [0001]). They teach that in order to identify suitable fractions with in vitro immunomodulatory activity, exosomes can be analyzed for contaminants, such as microbes, viruses, and pyrogens, as well as protein content and particle size (paragraph [0025]). They also teach that the preferred protein content for enriched vesicles is higher than 1 mg/mL (paragraph [0039]). They teach that exosomes are a potent tool for regenerative therapies (paragraph [0021]). Beelen teaches that the stem cells they use can be cultured in platelet lysate and their preparation can contain the platelet lysate (paragraph [0036]). They also show that 
	Dean teaches that platelet derived vesicles have a concentration dependent effect on human umbilical cord vein endothelial cells (figure 2B and 2C). They conclude that this effect is due to the proteins contained in the vesicles (page 5 last paragraph-page 6 top of page).
	It would therefore be obvious to one of ordinary skill in the art before the effective filing date to use exosomes with a protein concentration of greater than 1 mg/mL in order to achieve a desired immunomodulatory or tissue regenerative effect. One would be motivated to use a protein concentration higher than 0.5 mg/mL total protein because a concentration of 1.1 mg/mL was shown to have a therapeutic effect in a patient when using stem cell derived vesicles (Beelen paragraphs [0094] and [0110]). One would have a reasonable expectation of success because even though Beelen teaches vesicles derived from Stem cells, Dean teaches that exosomes have a dose dependent effect (Dean figure 2B and 2C) meaning that the concentration of platelet vesicles could be too low to be effective. If the dose needs to be increased, Behfar provides a method to concentrate the vesicles (Behfar column 8 lines 15-18), and therefore the protein they contain, which would allow for a higher protein concentration of the vesicles if 1.1 mg/mL of total protein concentration in platelet vesicles was too low to have a therapeutic effect.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 10596123 B2, Behfar et al., hereinafter Behfar, as applied to claims 1-5, 10 and 12-14 above, in view of Black, A., et al. Platelet-derived extracellular vesicles in plateletpheresis concentrates as a quality control approach. Transfusion 55, Pages 2184-2196, September 2015, hereinafter Black.
	Behfar teaches that exosomes and vesicles can be prepared from disrupted platelets (Column 2 lines 18-24; column 3 lines 41 and 42 and lines 54-56; Figure 6; column 7 line 62-column 8 line 22). They teach that the blood source can be from a human (column 2 lines 31-32). They also teach that these 
	Regarding claim 11, Behfar does not teach that platelet lysate is derived from buffy-coat extracted platelet concentrates or platelet apheresis.
	Black teaches that platelets isolated from apheresis will produce microvesicles/vesicles/exosomes when incubated with agitation for 5 days (Figure 1, page 2185 column 1 last paragraph-page 2188 column 1).
	It would therefore be obvious to one of ordinary skill before the filing date that platelets can be isolated from a donor using apheresis and that those platelets will produce vesicles. The platelets, once isolated, would be compatible with the method of Behfar for lysis if the vesicles were required to be in lysate because both Behfar and Black, while using different methods, isolate platelets from whole blood. The purified platelets, once they are free of the blood, should have an identical composition which would ensure the lysate and vesicles produced from platelets isolated by either method are useful for producing vesicles and lysate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647              
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647